Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This application, i.e., Serial No. 16/584,521 (the ‘521 application), is a reissue continuation of Serial No. 15/496,256 (the ‘256 reissue application), now U.S. Patent RE47,684 (the ‘684 patent), which is a reissue of U.S. Patent No. 9,078,880 (the ‘880 patent) which issued from U.S. Patent Application No. 13/381,995 (the ‘995 application) with claims 1-4 on July 14, 2015.

Reissue Continuation
	It is acknowledged that the specification of the current reissue application has been amended so as to recite a cross reference to the ‘256 reissue application.  However, the ‘256 reissue application has not been amended so as to recite a cross reference to the current reissue application. 37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  See MPEP 1451(I).  Since the ‘256 reissue application has issued as a reissue patent, it is suggested that Applicant amend the specification thereof by Certificate of Correction.

Non-Compliant Amendment
The amendment to the specification and claims filed 12/20/2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  Note that if an informal amendment is submitted after final rejection, the amendment will not be entered because it does not comply with 37 CFR 1.173.  See MPEP 1453.
As set forth in 37 CFR 1.173, any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and 
(2) The matter to be added by reissue must be underlined.
Specification
	The amendment to the specification uses double bracketing or strikethrough, rather than single bracketing, to delete subject matter.  Single bracketing must be used.  See, for example MPEP 1453(V).
	Additionally, the comma immediately after “2010” at the penultimate line of the specification amendment should be underlined since it is new relative to the issued specification.
Claims

It is further noted that, while claims 122-135 were cancelled in the 09/26/2019 amendment, they were improperly cancelled using strikethrough.  See MPEP 1453(V)(B)(Example 4).  Since the first line of the amendment to the claims on p. 3 of the amendment filed 12/20/2021 indicates cancellation of claims 1-39, 41-53, 55-69, 71-90, 92-115 and 117-121, the amendment should similarly indicate the cancellation of claims 122-135.

Numbering of Claims
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 122-125 have been renumbered 136-139, respectively.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation 
40. (New, Amended)  A method for treating cerebral thrombosis in a human subject in need thereof, comprising administering a therapeutically effective amount of a compound represented by formula (III) to the human subject suffering from cerebral thrombosis, wherein use of a thrombolytic drug is contraindicated in the human subject:

    PNG
    media_image1.png
    150
    653
    media_image1.png
    Greyscale

wherein X1 and X2 are each —CHY—C(CH3)2Z; Y and Z jointly form a bond, and R2 and the two nitrogens to which it is attached are derived from compounds having the formula H2N-CH(COOH)-(CH2)n-NH2 wherein n is 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 91, 116 and 136-139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 and X3 are … n is an integer from 0 to 9” is a duplication of what is previously recited in claim 70.  The duplicate text should be removed.
In each of claims 91 and 116, “having experience” should be “having experienced”.  The same applies to dependent claims 136-139.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered.  Applicant’s amendments to the specification and claims and filing of a Consent of Assignee form, statement under 37 CFR 3.73(c) and terminal disclaimer have overcome the issues set forth in the Office Action mailed 06/23/2021.

Allowable Subject Matter
Claims 40 and 54 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,078,880 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                     
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991